ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-223, concluding that a letter of admonition should be issued to OLIVER W. CATO of MAPLEWOOD, who was admitted to the bar of this State in 1977, for violation of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client) and RPC 5.5 and Rule 1:21-1 (failure to maintain a bona fide office), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for .appropriate administrative costs incurred in the prosecution of this matter.